Citation Nr: 0125562	
Decision Date: 10/30/01    Archive Date: 11/05/01

DOCKET NO.  94-34 883	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, 
Hawaii


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent 
for headaches.

2.  Entitlement to an initial rating in excess of 10 percent 
for residuals of a left medial meniscectomy with laxity.

3.  Entitlement to an initial rating in excess of 20 percent 
for degenerative disc disease, C5-C6.  

4.  Entitlement to an initial rating in excess of 10 percent 
for degenerative disc disease, L4-L5 and L4-S1.

5.  Entitlement to an initial rating in excess of 10 percent 
for a hiatal hernia with gastroesophageal reflux (GER) before 
November 2, 1998.

6.  Entitlement to an initial compensable rating for a hiatal 
hernia with gastroesophageal reflux (GER) after November 1, 
1998

7.  Entitlement to an initial compensable rating for 
hemorrhoids.
REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Vavrina, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1968 to 
February 1993.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from rating decisions by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Lincoln, 
Nebraska, which denied higher initial ratings for the above 
disorders.  During the pendency of this appeal, the case was 
transferred to the RO in Honolulu, Hawaii.  The veteran 
originally requested a Travel Board hearing at the RO, but 
later indicated that he wanted an RO hearing and he testified 
at one in March 1994.

In a June 1997 decision, the Board remanded the case for 
further development, including medical examinations.  
Development having been completed, the case is now before the 
Board for further appellate consideration.



FINDINGS OF FACT

1.  The RO has expended sufficient efforts to obtain all 
relevant evidence necessary for an equitable disposition of 
the appeal.

2.  The veteran's service-connected headache disorder is not 
productive of characteristic prostrating attacks occurring 
more than on the average of once or twice a month over the 
last several months; there is no medical evidence of very 
frequent, completely prostrating and prolonged attacks 
productive of severe economic inadaptability.

3.  The veteran's left knee disability is manifested by no 
more than slight instability 

4.  The veteran's service-connected left knee disability is 
also manifested by X-ray evidence of arthritis with flexion 
of the left knee limited to 125 degrees.

5.  The veteran's service-connected cervical spine disorder 
is productive of slight limitation of motion and arthritis 
with subjective complaints of pain and fatiguability, which 
most nearly approximate a moderate disability.

6.  The veteran's service-connected low back disorder is 
productive of slight limitation of motion of the lumbar 
spine, arthritis and subjective complaints of pain, which 
most nearly approximate a mild disability.

7.  The veteran's hiatal hernia with GER is characterized by 
a hiatal hernia with mild esophagitis, gastritis and 
duodenitis and does not approximate a disability "productive 
of considerable impairment of health."

8.  The veteran's service-connected hemorrhoids are recurrent 
and symptomatic, to include occasional bleeding, which is 
analogous to frequent recurrences of large or thrombotic 
hemorrhoids; the hemorrhoids are not manifested by persistent 
bleeding, secondary anemia, or fissures.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 30 
percent for headaches have not been met. 38 U.S.C.A. §§ 1155, 
5103A, 5107 (West 1991 & Supp. 2001); 38 C.F.R. §4.124a, 
Diagnostic Code 8100 (2001); 66 Fed. Reg. 45630-45632 (Aug. 
29, 2001) (to be codified as amended at 38 C.F.R. § 3.159).

2.  The criteria for an initial rating in excess of 10 
percent for residuals of a left medial meniscectomy with 
laxity, have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 
(West 1991 & Supp. 2001); 38 C.F.R. §§ 4.1, 4.14, 4.71a, 
Diagnostic Code 5257 (2001); 66 Fed. Reg. 45630-45632 (Aug. 
29, 2001) (to be codified as amended at 38 C.F.R. § 3.159).

3.  The criteria for entitlement to a separate initial rating 
of 10 percent for arthritis of the left knee have been met.  
38 U.S.C.A. §§ 1155, 5103A, 5107 (West 1991 & Supp. 2001); 38 
C.F.R. § 4.59, Diagnostic Codes 5003, 5010, 5260, 5261 
(2001); 66 Fed. Reg. 45630-45632 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. § 3.159); VAOPGCPREC 23-97 
(July 1, 1997); VAOPGCPREC 9-98 (August 14, 1998).

4.  The criteria for an initial rating in excess of 20 
percent for degenerative disc disease, C5-C6, have not been 
met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 1991 & Supp. 
2001); 38 C.F.R. §§ 4.1, 4.14, 4.71a, Diagnostic Code 5290 
(2001); 66 Fed. Reg. 45630-45632 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. 
§ 3.159).

5.  The criteria for an initial rating in excess of 10 
percent for degenerative disc disease, L4-L5 and L5-S1, have 
not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 1991 & 
Supp. 2001); 38 C.F.R. §§ 4.1, 4.14, 4.71a, Diagnostic Code 
5292, 5293, 5295 (2001); 66 Fed. Reg. 45630-45632 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. § 3.159).

6.  The criteria for an initial rating in excess of 10 
percent rating for a hiatal hernia with gastroesophageal 
reflex before November 2, 1998 have not been met.  38 
U.S.C.A. §§ 1155, 5103A, 5107 (West 1991 & Supp. 2001); 38 
C.F.R. §§ 4.1-4.14, 4.114, Diagnostic Code 7346 (2001); 66 
Fed. Reg. 45630-45632 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. § 3.159).

7.  The schedular criteria for an initial 10 percent rating 
for a hiatal hernia with gastroesophageal reflex after 
November 1, 1998 have been met.  38 U.S.C.A. 
§§ 1155, 5103A, 5107 (West 1991 & Supp. 2001); 38 C.F.R. §§ 
4.1-4.14, 4.114, Diagnostic Code 7346 (2001); 66 Fed. Reg. 
45630-45632 (Aug. 29, 2001) (to be codified as amended at 38 
C.F.R. § 3.159).

8.  The schedular criteria for an initial 10 percent rating 
for hemorrhoids have been met.  38 U.S.C.A. §§ 1155, 5103A, 
5107 (West 1991 & Supp. 2001); 38 C.F.R. 
§§ 4.1-4.14, 4.114, Diagnostic Code 7336 (2001); 66 Fed. Reg. 
45630-45632 (Aug. 29, 2001) (to be codified as amended at 38 
C.F.R. § 3.159).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

During the pendency of the appeal, the Veterans Claims 
Assistance Act of 2000 (VCAA) became effective.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000), now codified at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West Supp. 2001).  This liberalizing legislation 
is applicable to the veteran's claims.  Karnas v. Derwinski, 
1 Vet. App. 308, 312-13 (1991).  It essentially eliminates 
the requirement that a claimant submit evidence of a well-
grounded claim and provides that VA will assist the claimant 
in obtaining evidence necessary to substantiate a claim.  
Specifically, it requires VA to notify the claimant and the 
claimant's representative, if any, of information required to 
substantiate a claim, a broader VA obligation to obtain 
relevant records and advise a claimant of the status of those 
efforts, and an enhanced requirement to provide a VA medical 
examination or obtain a medical opinion in cases where such a 
procedure is necessary to make a decision on a claim.  VA has 
also revised the provisions of 38 C.F.R. § 3.159 effective 
November 9, 2000, in view of the new statutory changes.  See 
66 Fed. Reg. 45620-45632 (August 29, 2001).  VA is not 
required to provide assistance to a claimant if there is no 
reasonable possibility that such assistance would aid in 
substantiating the claim.

The Board finds no prejudice to the appellant in this case by 
proceeding with the adjudication of entitlement to increased 
ratings as the RO has complied with the notice provisions of 
the VCAA.  This is so because the RO specifically notified 
him of the requirements needed for higher initial ratings in 
the October 1993 statement of the case (SOC) and the August 
1994 supplemental statement of the case (SSOC).  The RO 
specifically notified the appellant of the rating criteria 
for each disability.  Moreover, in a June 2001 letter, which 
notified the veteran of the passage of the VCAA and its duty 
to assist and notification provisions, the RO asked the 
veteran to provide any additional evidence in support of his 
claims.  Further, all of the relevant evidence was 
considered.  As such, there has been no prejudice to the 
veteran that would warrant another remand, the veteran's 
procedural rights have not been abridged, and the Board will 
proceed with appellate review.  Bernard v. Brown, 4 Vet. App. 
384, 393 (1993).

The veteran contends that the rating assigned for the 
disabilities in issue should be increased to reflect more 
accurately the severity of his symptomatology.  The Board is 
satisfied that all relevant facts have been properly 
developed and no further assistance to the veteran is 
required to comply with the duty to assist the veteran 
mandated by 38 U.S.C. § 5103A.  In this connection, the Board 
finds that service and VA medical records and 1993, 1998, 
1999 and 2001 VA examination reports, which evaluated the 
status of the veteran's disabilities, are adequate for rating 
purposes.  In particular, the Board notes that this case was 
specifically remanded to afford the veteran new examinations 
and to obtain recent treatment records.  Under these 
circumstances, the Board finds that the VCAA does not mandate 
another remand.  The Board finds that the RO has obtained, or 
made reasonable efforts to obtain, all treatment records, 
which might be relevant to the veteran's claims.  
Accordingly, no further assistance to the veteran in 
acquiring medical evidence is required by statute.  
38 U.S.C.A. § 5103A (West Supp. 2001).

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities (rating schedule).  38 
U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.10 
(2001).  Separate diagnostic codes identify the various 
disabilities and the criteria for specific ratings. If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that evaluation; 
otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3.  The veteran's entire history is 
reviewed when making a disability evaluation.  38 C.F.R. § 
4.1.  Since the present appeal arises from an initial rating 
decision which established service connection and assigned 
the initial disability rating, it is not the present level of 
disability which is of primary importance, but rather the 
entire period is to be considered to ensure that 
consideration is given to the possibility of staged ratings; 
that is, separate ratings for separate periods of time based 
on the facts found.  See Fenderson v. West, 12 Vet. App. 119 
(1999).

Disability of the musculoskeletal system is primarily the 
inability to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination and 
endurance.  38 C.F.R. § 4.40.  Consideration is to be given 
to whether there is less movement than normal, more movement 
than normal, weakened movement, excess fatigability, 
incoordination, pain on movement, swelling, deformity or 
atrophy of disuse, instability of station, or interference 
with standing, sitting, or weight bearing.  38 C.F.R. § 4.45; 
DeLuca v. Brown, 8 Vet. App. 202 (1995).

Arthritis established by X-ray findings is rated on the basis 
of limitation of motion of the joint involved.  When there is 
some limitation of motion, but which would be rated 
noncompensable under a limitation-of-motion code, a 10 
percent rating may be assigned for each major joint affected 
by arthritis.  Limitation of motion must be objectively 
confirmed by findings such as swelling, muscle spasm, or 
satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, 
Codes 5003 (degenerative arthritis), 5010 (traumatic 
arthritis).

In an August 1993 rating decision, the RO, in pertinent part, 
granted service connection for headaches, residuals of a left 
medial meniscectomy, degenerative disc disease at C5-C6, 
degenerative disc disease at L4-L5 and L5-S1, a hiatal hernia 
with GER, and residuals of a hemorrhoidectomy and assigned 
initial noncompensable ratings for the first and last 
disorders and 10 percent ratings for the remaining disorders, 
except for a 20 percent rating for degenerative disc disease 
at C5-C6.  During the pendency of this appeal, in August 
1994, based on the Hearing Officer's July 1994 decision, the 
RO increased the rating to 30 percent for headaches effective 
from March 1, 1993 and, in April 2001, based on recent 
examination results, the RO assigned a noncompensable rating 
for a hiatal hernia with GER effective from November 2, 1998, 
reducing it from 10 percent, and assigned a 10 percent rating 
for status post left medial meniscectomy with laxity under 
Diagnostic Code 5257 and removed the separate 10 percent 
rating assigned for arthritis of the left knee under 
Diagnostic Code 5010 effective from July 30, 1998. 

I.  Headaches

Service medical records show numerous entries where the 
veteran was treated for tension headaches (December 1969), 
severe headaches (March 1977 and January 1978), a right-sided 
headache (March 1980), left temple headaches (August 1982), 
and migraines (October 1982 and September 1983), which were 
associated with nausea and vomiting. 
The veteran was afforded a VA general medical examination in 
April 1993.  He reported a history of headaches brought on by 
diet such as coffee and alcohol.  The veteran stated that he 
took Bufferin with fair results and indicated that his 
headaches might be related to sinusitis, which occurs about 
once monthly.  There was no sinus tenderness or nervous 
system abnormalities noted.  The diagnosis was sinus 
headaches.

At his personal hearing in March 1994, the veteran testified 
that he had headaches once or twice a month.  He reported 
that, if he was unable to treat it with Bufferin before it 
developed into a full-fledged headache on the right side or 
temple area, it would cause him to be incapable of 
functioning at work.  If the Bufferin did not work, he had 
nausea and vomiting with his headaches.  Exposure to smoke 
and heavy alcohol consumption were precipitating factors.  As 
a result, the veteran refrained from drinking alcohol in any 
great amounts.  The veteran testified that his family had 
witnessed the effects of his headaches.  The veteran's wife, 
son and daughter submitted corroborating statements, which 
described the veteran's headache problems and indicated that 
his condition was affected by sound and bright lights 
(photophobia).  To alleviate his problems the veteran would 
need to lie down.  The frequency was noted as at least once a 
month.  The veteran reported that, when he was on active 
duty, his supervisor would let him off for the rest of the 
afternoon or let him miss the morning because of headaches.

At a February 1998 VA neurological examination, the veteran 
report had his headaches occurred once or twice a month and 
were on the right side.  If medication was taken when they 
initially begin, before any nausea, it would help somewhat.  
The veteran stated that his headaches had remained unchanged 
over the past 10 years, except that there was more vomiting 
during attacks.  During the headaches he must lie down.  On 
examination, neurological findings were normal.

At a May 2001 VA neurological examination, the veteran 
reported having migraines once or twice a month.  If treated 
actively and early with Excedrin Migraine, he got relief 
within about 12 hours although he was not relieved.  The more 
severe components of his headache would clear within a couple 
hours but he would have a lot of headaches for the next 11 
hours.  The headaches had not changed and they interfered 
with his functioning only to a small degree since he takes 
the medication frequently.  On examination, no obvious 
neurological abnormalities were revealed.  The examiner noted 
that the veteran had persistent migraines, which were not 
producing much more impairment than in 1998, and that he was 
under no treatment at that time.  The examiner recommended 
that the veteran have no change in his disability rating but 
that he be followed at the VA clinic for treatment.

The veteran's service-connected headaches are currently 
evaluated as 30 percent disabling, under 38 C.F.R. § 4.124a, 
Diagnostic Code 8100 (2001).  A 30 percent disability 
evaluation is warranted for migraine with characteristic 
prostrating attacks occurring on an average of once a month 
over the last several months.  Very frequent, completely 
prostrating and prolonged attacks productive of severe 
economic inadaptability warrant a 50 percent disability 
evaluation.

The veteran contends that his service-connected headaches are 
severe in nature, resulting in nausea, vomiting and being in 
a haze.  He reports that he becomes disabled from the 
headaches at least once or twice a month.  The veteran 
indicates that his headaches have resulted in missed work, 
thus suggesting at least some economic inadaptability.  The 
relevant medical evidence confirms recurrent headaches, and 
the Board does not doubt some resultant industrial 
impairment.  However, the medical evidence does not show very 
frequent, completely prostrating and prolonged attacks 
productive of severe economic inadaptability.  That is, while 
the veteran has frequent headaches, the objective medical 
evidence does not show that he has recurrent headaches that 
are incapacitating or completely prostrating in nature.  It 
is pertinent to note that, while the veteran has given a 
history of such headaches, there are no treatment records to 
show that his headaches frequently reach the degree of 
intensity required for a 50 percent rating.  Records from the 
Kaneohe Marine Corps Base medical clinic showed no post-
service treatment for headaches.  The May 2001 VA examiner 
noted that the veteran had persistent migraines, which were 
not producing much more impairment than in 1998, and that he 
was under no treatment at that time.  In summary, the Board 
concludes that the preponderance of the evidence is against a 
higher initial rating for the veteran's headaches.  There is 
no evidence that the veteran's headaches have been more 
severe any time during the period of this initial evaluation.  
Fenderson, supra.  Thus, the claim for the initial assignment 
of a rating in excess of 30 percent for migraine headaches 
must be denied. 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).

II. Left Knee

Service medical records show that the veteran injured his 
left knee in July 1979 and underwent a medial meniscectomy 
with follow-up treatments through September 1979.  

At an April 1993 VA general medical examination, the veteran 
reported injuring his left knee in 1979.  He complained of 
stiffness and joint crackling.  He used Bufferin when 
necessary and did not use a brace.  On examination, range of 
motion of the left knee was to 130 degrees.  X-rays revealed 
narrowing of the medial joint space and marginal spurring.  
The diagnosis was chronic left knee sprain, by history with 
no ligamentous laxity.  

A July 1998 VA examination report notes that the veteran was 
injured in 1979, when he fell on some river gravel and his 
knee twisted and popped.  He underwent surgery in July 1979 
with an open arthrotomy, medial meniscectomy, peripheral 
detachment of the left medial meniscus, attenuation of the 
left posterior medial capsular, attenuation of the left 
medial collateral ligament and attenuation of the left 
anterior cruciate ligament.  The veteran indicated that the 
knee did not feel as tight as before the surgery; that he 
felt rubbing when he ran; that his knee did not lock; and 
that he had swelling around the kneecap with some stiffness 
if he did not work out.  When he worked on his exercises, his 
knee did not feel weak.  The veteran reported that he had not 
been treated since surgery but noted some flare-up, when he 
did not keep his muscles and quadriceps strong.  He used no 
canes, crutches or braces and denied any constitutional 
symptoms, symptoms suggestive of inflammatory arthritis, 
frank dislocations or subluxations.  The veteran indicated 
that he had difficulty when he went up and down ladders and 
fatigue with prolonged standing.  On examination, the veteran 
had a curved medial peripatellar arthrotomy incision on the 
left knee with normal leg alignment.  There seemed to be a 
slight varus deformity on the left knee.  He was able to walk 
on his toes and heels and there was no effusion involving his 
knee.  Left knee flexion was from 0 to 125 degrees.  He had 
full extension.  There was some fullness in the posterior 
aspect of his left knee suggestive of Baker's cyst.  Varus 
valgus stress and full extension revealed 5 millimeters (mm) 
of play to valgus stress in full extension and approximately 
10 mm of play to valgus stress in 30 degrees of flexion.  An 
anterior Lachman test was grade III positive with 
approximately 10 mm of play; anterior drawer test revealed 5 
millimeters of anterior motion.  Posterior drawer test was 
negative.  MacMurray's test had some clicking inside the knee 
joint but no frank pain present.  X-rays revealed some 
degenerative arthritis involving the left knee, especially 
the medial compartment with medial joint space narrowing.  
The diagnosis was status post left knee medial meniscectomy, 
left knee medial collateral ligament tear, left knee anterior 
cruciate ligament tear and left knee arthritis.

The veteran's knee disorder is currently evaluated as 10 
percent disabling under 38 C.F.R. § 4.71a, Diagnostic Code 
5257, which provides criteria for knee impairments.  A 10 
percent evaluation is assigned for slight recurrent 
subluxation or lateral instability.  A 20 percent evaluation 
is assigned for moderate recurrent subluxation or lateral 
instability.  A 30 percent evaluation is assigned for severe 
recurrent subluxation or lateral instability.  38 C.F.R. § 
4.71a, Diagnostic Code 5257 (2001).

The Office of General Counsel (GC) has issued two opinions 
pertinent to claims for increased evaluations for knee 
disabilities.  These GC opinions reflect that, when a veteran 
has X-ray evidence of arthritis and knee symptomatology that 
is rated under Diagnostic Code 5257, he may be evaluated 
separately under Diagnostic Codes 5003 and 5257 provided 
additional disability is shown.  VAOPGCPREC 23-97 (July 1, 
1997) (23-97); VAOGCPREC 9-98 (August 14, 1998) (9-98).  
Additional disability is shown when a veteran meets the 
criteria for a noncompensable evaluation under either 
Diagnostic Code 5260 or 5261, which include flexion limited 
to 60 degrees or extension limited to 5 degrees, or when 
there is painful motion such that it adds to the actual 
limitation of motion shown under Diagnostic Code 5260 or 
Diagnostic Code 5261.  VAOGCPREC 9-98 at paragraphs 1, 6. A 
separate evaluation may also be granted under Diagnostic Code 
5003 and 38 C.F.R. § 4.59, when a veteran technically has 
full range of motion that is inhibited by pain. VAOGCPREC 9-
98 at paragraphs 4, 6; see also Lichtenfels v. Derwinski, 1 
Vet. App. 484, 488 (1991).

For the reasons that follow, the Board believes that the 
veteran's left knee disability more nearly approximates the 
assigned 10 percent rating under Diagnostic Code 5257 and 
that, unlike the RO's April 2001 decision, finds that a 
separate rating under the provisions of Diagnostic Code 5003 
is warranted.  At the April 1993 and July 1998 VA 
examinations, the veteran complained of stiffness and/or 
swelling around the knee particularly when he did not keep 
his muscles and quadriceps strong.  Bufferin made it better.  
On examination, he could walk on his toes and heels.  He 
could extend the knee fully and flex to 130 in April 1993 and 
to 125 degrees in July 1998, which was about 10 to 15 degrees 
short of full.  Normal range of knee motion is from 0-140 
degrees.  See 38 C.F.R. § 4.71, Plate II.  There was no 
effusion, patellar pain or abnormal laxity.  The veteran had 
some clicking inside the knee joint but no frank pain 
present.  X-rays showed some degenerative arthritis involving 
the left knee with narrowing of the medial joint space and 
marginal spurring.  The impressions were chronic left knee 
sprain by history with no ligamentous laxity in 1993 and 
status post left knee medial meniscectomy, left knee medial 
collateral ligament tear, left knee anterior cruciate 
ligament tear and left knee arthritis in 1998.  The July 1998 
examiner noted some slight ligamentous laxity with varus 
testing.  The veteran did not use any ambulatory assisted 
devices.  Only the last examiner found any instability, which 
was slight.  These findings do not support an evaluation in 
excess of the currently assigned 10 percent under Diagnostic 
Code 5257, based on slight laxity.

In the absence of evidence of moderate subluxation or 
instability, the Board may not assign a higher evaluation 
under Diagnostic Code 5257.  The Board also may not assign a 
higher evaluation under 38 C.F.R. §§ 4.40, 4.45, as 
interpreted in DeLuca, 8 Vet. App. at 204-05, because 
Diagnostic Code 5257 is not predicated on loss of range of 
motion.  See Johnson v. Brown, 9 Vet. App. 7, 11 (1996).  
However, evaluating his knee on the basis of limitation of 
motion, an increase is still not warranted.  The veteran's 
subjective complaints were noted and his range of knee motion 
on examination was full extension and flexion to 125 or 130 
degrees.  As noted above, normal flexion is to 140 degrees.  
Limitation of knee motion is rated under Diagnostic Codes 
5260 and 5261.  Where flexion is limited to 45 degrees or 
extension is limited to 10 degrees, a 10 percent evaluation 
will be assigned.  The evidence does not support an increased 
rating based on limitation of knee motion.  In addition, in 
the absence of ankylosis of the left knee, the Board may not 
assign a higher evaluation under an alternative Diagnostic 
Code such as 5256 for ankylosis.  

The record also includes evidence that the veteran suffers 
from arthritis of the left knee.  Although the medical 
evidence does not show limitation of motion to warrant a 
compensable rating under either Diagnostic Code 5260 or 5261, 
a separate rating for arthritis can be based on X-ray 
findings and painful motion under 38 C.F.R. § 4.59; 
Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991).  A 10 
percent evaluation is assigned for painful or limited motion 
of a major joint or group of minor joints, and may also be 
applied once to multiple joints if there is no limited or 
painful motion.  See 38 C.F.R. § 4.71a, Diagnostic Codes 
5003, 5010 (2001).  The Board agrees with the RO's original 
decision that a separate 10 percent rating for arthritis is 
warranted due to a diagnosis of degenerative disc disease and 
his slight limitation of motion in his left knee due to 
painful motion.  38 C.F.R. § 4.71a, Diagnostic Codes 5003, 
5010; DeLuca, supra.

In the Board's judgment, separate 10 percent ratings under 
Diagnostic Codes 5010 and 5257 more appropriately accounts 
for the veteran's symptomatology.  There is no evidence that 
the veteran's left knee disability has been more severe than 
the extent of disability contemplated in the two separate 10 
percent ratings at any time during the period of this initial 
evaluation.  Fenderson, supra.  

III.  Degenerative Arthritis of the Cervical and Lumbar Spine

Service medical records show that the veteran was treated for 
neck pain in 1976 and 1991.  The veteran fell from a broken 
chair and was treated for low back pain and spasms in 1988.

At an April 1993 VA general medical examination, the veteran 
reported a history of neck pain beginning in 1976 with no 
diagnosis of arthritis.  He complained of neck pain with no 
arm radiation occurring once a month, which he tied to his 
headaches with some relief from using Bufferin.  On 
examination, the cervical spine range of motion was: flexion 
and extension to 30 degrees, lateral flexion was to 0 
degrees, bilaterally, and lateral rotation to 45 degrees, 
bilaterally.  Lumbar range of motion was full with flexion to 
90 degrees, extension to 10 degrees, and lateral flexion and 
rotation to 30 degrees, bilaterally.  The diagnoses were 
degenerative disc disease, cervical spine at C5-C6 and 
degenerative disc disease, lumbar spine at L4-L5 and L5-S1.

At a July 1998 VA examination, the veteran reported that he 
did not remember any neck injuries but states that in the 
1970s or 1980s he had difficulty looking upwards, noting that 
his neck came to a "halt" with some pain, especially when 
trying to look to his left or right.  He indicated that his 
migraine pain was associated with some tightness in his neck 
and with using improperly adjusted computer monitors.  The 
veteran complained of neck pain and lack of motion with 
increased stiffness when looking side to side for a period of 
time.  He indicated some fatiguability after prolonged 
movement of his neck.  Precipitating events were 
malpositioning of the computer screen.  Treatment consisted 
of some Bufferin, Motrin and Tylenol.  The veteran also 
reported that he injured his back in the late 1960s or early 
1970s when he slipped getting out of a truck.  He claimed 
that he felt a twinge involving his lower back.  He 
complained of two types of pain, one in his left lower back, 
which did not really affect his activities, and the other in 
the right lower side, which radiated down into his legs 
causing numbness when severe.  When this occurs, he has to 
lie on the floor and place something under the right 
posterior leg.  This latter type of pain can last one or two 
days and occurs once or twice a year when he picks something 
up or moves his back in the wrong direction.  The veteran 
stated that alleviating factors were prevention and keeping 
his abdominal muscles strong.  He stated that he used a cane 
when his back is bad.  On examination, there was normal 
musculature involving his neck and back.  There were no neck 
muscle spasms or tenderness noted.  Cervical spine range of 
motion was: flexion to 25 degrees, extension to 50 degrees, 
lateral flexion to 20 degrees, bilaterally.  A 
cervicoforaminal compression test reproduced some crepitus 
according to the veteran.  There was no pain sensation down 
his arms.  The veteran had no back tender spots but stated 
that he has some pain in his right lower lumbar region with 
some associated tenderness and muscle spasm, when he leans 
forward.  Range of motion of the lumbar spine was: forward 
flexion to 80 degrees, "flexion" (backward extension) to 20 
degrees, lateral flexion to 35 degrees, bilaterally, and 
lateral rotation to 75 degrees, bilaterally.  There was no 
partial or fixed deformity involving his toes and heels.  
Normal sensation and normal strength to the lower extremities 
was noted.  X-rays of the cervical spine revealed 
degenerative disc disease involving C-4-C5, C5-C6, C6-C7 and 
possibly C7-T1.  X-rays of the lumbar spine revealed 
degenerative disc disease at L2-L3, L3-L4, L4-L5, and L5-S1.  
The diagnoses were degenerative disc disease of the cervical 
and lumbar spine.

At a July 1999 examination, the veteran had full abduction of 
both shoulders without any muscle atrophy about the shoulders 
or upper extremities.  He had normal tendon reflexes of both 
upper extremities and equal muscle mass.  There was no 
tenderness about the neck or shoulders or evidence of 
weakness of the elbow flexures, elbow extensors or weakness 
of grip strength.  Cervical spine range of motion was: 
flexion to 30 degrees, extension to 50 degrees, lateral 
flexion to 20 degrees, bilaterally, and rotation to 50 
degrees, bilaterally.  Compression testing produced some 
crepitus according to the veteran on rotation to the left and 
to the right.  X-rays of the cervical spine revealed 
narrowing of the disc spaces at C4-C5.

At a May 2001 VA neurological examination, the veteran 
reported mild neck pain and indicated that he heard noises 
when he moved his neck.  Working with his computer caused 
dizziness and neck pain, but this was corrected with new 
glasses.  He indicated the need to sleep on his back since 
the last examination.  The examination revealed no obvious 
neurological abnormalities.  He had good range of motion of 
his cervical spine.  Cervical spine range of motion was: 
flexion to 35 degrees, extension to 55 degrees, lateral 
flexion to 29 degrees, bilaterally, and rotation to 55 
degrees, bilaterally.  The examiner added that the veteran 
had persistent cervical degenerative disease, which was not 
being treated and was not markedly disabling nor producing 
much more impairment than in 1998.  The examination showed no 
worsening at all.  He recommended that the disability rating 
remain unchanged and that he be followed at the VA clinic.  

A June 2001 VA orthopedic examination report noted that the 
veteran's neck disorder was not really characterized by 
flare-ups but by chronic mild pain, which did not change 
except when doing computer work.  The examiner noted that 
there was no increased functional impairment during periods 
of increased pain as the veteran simply avoided working with 
his arms above shoulder level and used special glasses to 
reduce neck strain during computer use.  On examination, the 
veteran's neck was straight.  Cervical spine range of motion 
was: flexion to 45 degrees, extension to 20 degrees, lateral 
flexion to 30 degrees, bilaterally, and rotation to 45 
degrees, bilaterally.  There was no apparent pain on motion 
of the neck or muscles or true tenderness.  Neurologic 
examination of the upper extremities was unremarkable.  X-
rays of the cervical spine revealed mild narrowing of the C5-
C6 and C6-C7 levels with mild foraminal encroachment.  The 
impression was degenerative disc disease and neck pain. 

A.  Cervical Spine

The veteran's degenerative disc disease of the cervical spine 
is currently rated at 20 percent under 38 C.F.R. § 4.71a, 
Diagnostic Code 5290.  Under that diagnostic code, a 30 
percent evaluation is warranted for severe limitation of 
motion of the cervical spine, a 20 percent evaluation is 
warranted for moderate limitation of motion of the cervical 
spine, and a 10 percent evaluation is warranted for slight 
limitation of motion.

Under 38 C.F.R. § 4.71a, Diagnostic Code 5293, a 10 percent 
evaluation contemplates the presence of slight limitation of 
motion of the lumbar segment of the spine, accompanied by 
characteristic pain on motion.  A 20 percent rating is 
warranted for mild intervertebral disc syndrome with 
recurring attacks.  A 40 percent rating is warranted for 
severe intervertebral disc syndrome evidenced by recurring 
attacks with intermittent relief.  38 C.F.R. § 4.71a, 
Diagnostic Code 5293.

The Board additionally notes that the veteran cannot be rated 
separately under Diagnostic Codes 5293 and 5290 because both 
codes contemplate limitation of motion.  See 38 C.F.R. § 
4.71, Diagnostic Codes 5293 and 5290; VAOPGCPREC 36-97.

Following a careful review of the evidence, the Board finds 
by a preponderance of the evidence that the veteran's 
degenerative joint disease of the cervical spine is 
manifested by no more than slight limitation of motion of the 
cervical spine and occasional pain.  Under 38 C.F.R. § 4.71a, 
Diagnostic Code 5293, for degenerative disc disease of the 
cervical spine, a 10 percent disability rating contemplates 
mild degenerative disc disease.  To warrant assignment of the 
next higher, 20 percent disability rating, the evidence must 
show moderate disc disease with recurring attacks.  The Board 
is of the opinion that the veteran's cervical disability 
approximates no more than moderate level of disability at any 
point during the appeal period.  A 40 percent rating 
contemplates severe disc disease with recurring attacks with 
intermittent relief, which has not been shown.  A more 
beneficial result would not be available if the disability 
were evaluated under Diagnostic Code 5290 for limitation of 
motion of the cervical spine.

In addition, while the veteran complains of chronic mild pain 
and some fatigue after prolonged movement of the neck and 
increased stiffness when he looks from side to side for a 
period of time.  His discomfort was reported as associated 
with computer use, which the veteran has indicated that he 
can mitigate by simply avoiding working with his arms above 
shoulder level and using special glasses.  The fact that he 
essentially has only slight limitation in range of motion, 
and that there has been little objective supporting evidence, 
indicates that an evaluation in excess of 20 percent is also 
not warranted under the provisions of 38 C.F.R. §§ 4.40, 
4.45, and 4.59, and DeLuca, 8 Vet. App. at 205-06.  The Board 
also notes that Diagnostic Code 5293 contemplates 
characteristic pain associated with intervertebral disc 
syndrome, but rates such symptoms on the basis of the 
frequency and severity of attacks and whether there is 
intermittent relief.  With the objective clinical findings of 
record, the Board concludes that a 20 percent schedular 
rating under either Diagnostic Code 5292 or 5293 adequately 
compensates the functional impairment due to pain, weakness, 
and excess fatigability.

In view of the above, the Board finds that the preponderance 
of the evidence is against an evaluation in excess of 20 
percent for degenerative disc disease of the cervical spine 
at C5-6.

B.  Lumbar Spine

The veteran's low back disability is currently rated as 
intervertebral disc syndrome and has been evaluated as 10 
percent disabling under 38 C.F.R. § 4.71a, Diagnostic Code 
5293.  See 38 C.F.R. § 4.71a, Diagnostic Code 5293 (2001).  
Under Diagnostic Code 5293, a 10 percent disability 
evaluation is warranted for mild intervertebral disc 
syndrome.  A 20 percent rating is warranted for moderate 
intervertebral disc syndrome, with recurring attacks.

Applying the above criteria to the evidence in this case, the 
Board concludes that the veteran's current 10 percent 
evaluation fully contemplates the level of disability due to 
his service-connected low back disability from the effective 
date of service connection to the present.  The Board finds 
that the veteran's overall limitation in range of motion has 
been no more than slight under Diagnostic Code 5292.  The 
evidence shows full range of lumbar motion in his April 1993 
examination and slight limitation of motion due to subjective 
pain and muscle spasm noted on leaning forward at his July 
1998 examination.  However, there is no evidence of objective 
symptoms to support an increased rating under Diagnostic Code 
5293, such as tenderness, muscle spasms or atrophy.  Based on 
the foregoing, the Board finds that the evidence does not 
show symptoms compatible with moderate intervertebral disc 
syndrome and recurring attacks.  The record in this case 
clearly demonstrates that the veteran's low back disability 
is mild in nature and productive of some pain when leaning 
forward or after standing long periods of time.  The evidence 
does not support a finding that the diagnostic criteria for a 
rating in excess of the current 10 percent have been met at 
this time or any time since grant of service connection.  In 
light of the most recent findings, the Board must conclude 
that the preponderance of the evidence is against a 20 
percent evaluation under Diagnostic Code 5293.

As for other diagnostic codes, under 38 U.S.C.A. § 4.71a, 
Diagnostic Code 5295, a 20 percent rating is warranted for 
lumbosacral strain with muscle spasm on extreme forward 
bending, and loss of spine motion, unilateral, in the 
standing position. Limitation of motion of the lumbar spine 
is appropriately evaluated under Diagnostic Code 5292.  In 
order to warrant an evaluation in excess of 10 percent under 
Diagnostic Code 5292, the veteran would have to demonstrate 
that he has moderate limitation of motion of the lumbar 
spine.

However, in this case, there is no objective evidence of 
muscle spasm, and the veteran's limitation of motion is not 
shown to be moderate.  Accordingly, a rating in excess of 10 
percent under either Diagnostic Code 5292 or Diagnostic Code 
5295 is not warranted.  The findings clearly show that the 
veteran's overall limitation in motion has been no more than 
slight for the entire period from the date of service 
connection to the present.

With respect to the veteran's entitlement to an increased 
evaluation under 38 C.F.R. §§ 4.40 and 4.45, the Board has 
also considered whether an increased evaluation could be 
assigned on the basis of functional loss due to pain.  
DeLuca, 8 Vet. App. 202, 204-205.  Initially, the Board notes 
that the veteran's complaints of pain are specifically 
contemplated in the criteria of Diagnostic Code 5295.  
Although the VA examination reports show subjective pain on 
motion in the lumbar spine, there is no objective evidence of 
pain on motion, loss of muscle strength or atrophy.  
Accordingly, there is no evidence of limitation of motion, or 
any other functional loss, due to pain not already 
contemplated by the current rating under either Diagnostic 
Code 5292 or 5293 to warrant a rating in excess of 10 percent 
at this time.  In light of all of the foregoing, the Board 
concludes that there is no medical or factual basis upon 
which to conclude that there is functional loss due to pain 
to warrant a rating in excess of 10 percent at this time.  38 
C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, supra.  Accordingly, 
an evaluation in excess of 10 percent is not warranted for 
the veteran's lumbar disc disease.  38 U.S.C.A. §§ 1155, 
5107; 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Codes 5292, 5293 
and 5295.  

In the Board's judgment, the 20 percent rating for the 
cervical spine disability and the 10 percent rating for the 
lumbar spine disability more appropriately accounts for the 
veteran's symptomatology.  There is no evidence that the 
veteran's cervical and lumbar spine disabilities have been 
more severe than the extent of disability contemplated in a 
10 percent rating at any time during the period of this 
initial evaluation.  Fenderson, supra.  Thus, the 
preponderance of the evidence is against the assignment of 
higher initial ratings.

IV.  A Hiatal Hernia with GER

Service medical records indicate that gastrointestinal 
distress first was noted in 1984, when he was diagnosed with 
esophageal reflux.  In January 1985, the veteran had an upper 
gastrointestinal series (UGI) and was diagnosed with a small 
sliding hiatal hernia with GER.

At an April 1993 VA general medical examination, no 
significant abnormalities were noted for a hernia or for the 
digestive system.  The veteran reported fair results when he 
took Mylanta and Maalox for GER.  An UGI showed a small 
sliding hiatal hernia with GER.  There was some right 
epididymal tenderness but no enlargement or masses.  The 
diagnosis was sliding hiatal hernia.

At a November 1998 VA examination, the veteran reported a 
history of GER with symptoms going back to the early 1980s 
when he was diagnosed with reflux symptoms and an associated 
hiatal hernia.  He had controlled his symptoms since then by 
avoiding late meals, large amounts of soda beverages and 
spicy foods, resulting in near symptomatic relief of his 
symptoms.  Before he had classic symptoms of GER with 
heartburn.  The veteran stated that he had restricted himself 
primarily to a bland diet.  He complained of some recent mild 
dysphagia that occurred only with solid foods and not with 
every meal, in particular sandwiches, which he described as a 
feeling of food getting stuck in his mid esophagus.  The 
veteran denied any fevers, chills, weight loss, anorexia, 
abdominal pain, nausea, vomiting, hematochezia or melena.  He 
indicated that only rarely did he experience heartburn and 
bile reflux symptoms.  On examination, the veteran's stomach 
was soft and non-tender with no palpable masses and no 
visible hernia on his abdominal wall.  In summary, the 
examiner noted that the veteran's symptoms were well 
controlled with conservative measures including dietary and 
behavior modification and that he had not required any H2 
blockers or other acid reducing agents.  He noted that the 
veteran had a fairly new symptom with intermittent, solid-
food dysphagia.  He recommended that the veteran undergo a 
complete upper endoscopy with esophagogastroduodenoscopy to 
rule out any obstructing esophageal lesions or strictures as 
well as any gastric outlet obstruction and an esophageal 
evaluation for evidence of ongoing acute or chronic 
esophagitis and biopsies to rule out dysplasia, metaplasia or 
classic Barrette's esophagus.  

A December 1998 Castle Medical Center admission report notes 
that the veteran reported that he still had some intermittent 
heartburn, especially when he has a large meal late in the 
evening, and had occasional slowing on his swallowing about 
once a month.  He denied any chocolate, peppermint, weight 
loss or bowel movement changes.  On examination, his abdomen 
was soft, without organomegaly or tenderness.  The impression 
was chronic heartburn, etiology and anatomy to be determined.  
In January 1999, an upper endoscopy with biopsy was performed 
and mild inflammation was noted in several areas of the 
esophagus.  The upper endoscopy also revealed a minimal 
hiatal hernia on direct vision, not on retroflexion.  The 
impression was mild distal esophagitis and mild gastritis and 
duodenitis.  No further follow up was recommended.  

The veteran's hiatal hernia with gastroesophageal reflux was 
rated as 10 percent disabling through November 1, 1998 and is 
presently evaluated as noncompensably disabling, under 
38 C.F.R. § 4.114, Diagnostic Code 7346 (2001).  Diagnostic 
Code 7346 indicates that a hiatal hernia warrants a 10 
percent evaluation when two or more of the symptoms of less 
severity for the 30 percent evaluation are shown.  The 
symptoms that warrant a 30 percent evaluation are 
persistently recurrent epigastric distress with dysphagia, 
pyrosis, and regurgitation, accompanied by substernal or arm 
or shoulder pain, productive of considerable impairment of 
health.

A review of the entire record shows that the veteran's hiatal 
hernia with GER was no more than 10 percent disabling during 
the entire period since service connection.  At the April 
1993 VA examination, no significant abnormalities were noted 
for a hernia or the digestive system but an UGI did show a 
small sliding hiatal hernia with GER.  The veteran reported 
fair results when he took Mylanta and Maalox for GER at that 
time.  However, at the time of the November 1998 VA 
examination, the veteran indicated that he had controlled his 
symptoms by avoiding late meals, large amounts of soda 
beverages, and spicy foods, resulting in near symptomatic 
relief of his symptoms.  Although he complained of some 
recent mild dysphagia that occurred particularly when eating 
sandwiches.  The veteran denied any fevers, chills, weight 
loss, anorexia, abdominal pain, nausea, vomiting, 
hematochezia or melena.  Only rarely did he experience 
heartburn and bile reflux symptoms.  On examination, the 
veteran's stomach was soft and non-tender with no palpable 
masses or visible hernias on his abdominal wall.  The 
examiner noted that the veteran's symptoms were well 
controlled with conservative measures, including dietary and 
behavior modification and the he had not required any H2 
blockers or other acid reducing agents.  However, a December 
1998 hospital admission report notes that the veteran stated 
that he still had some intermittent heartburn, especially 
when he has a large meal late in the evening, had occasional 
slowing on his swallowing about once a month and the 
impression was chronic heartburn.  A January 1999 upper 
endoscopy revealed a hiatal hernia on direct vision.  The 
result was an impression of mild distal esophagitis and mild 
gastritis and duodenitis with no further follow-up 
recommended.  His digestive system has been described as 
normal and his weight has been stable.  It appears that the 
veteran's condition is well controlled with conservative 
measures.  However, his condition is subject to some degree 
of exacerbation when he has dietary indiscretion and the 
veteran still has a hiatal hernia.  Moreover, none of the 
medical evidence of record since April 1993 shows that the 
veteran's hiatal hernia with gastroesophageal reflux was 
productive of considerable impairment of health, necessary to 
warrant a 30 percent evaluation under Diagnostic Code 7346.  
In the Board's judgment, a 10 percent rating more 
appropriately accounts for the veteran's symptomatology.  
There is no evidence that the veteran's hiatal hernia with 
GER disability has been more, or less, severe than the extent 
of disability contemplated in a 10 percent rating at any time 
during the period of this initial evaluation.  Fenderson, 
supra.

V.  Hemorrhoids

Service medical records shows that the veteran had rectal 
polyps in December 1973 and that blood was noted in the 
rectal area in June 1976.  The veteran underwent a resection 
of a rectal mass in January 1988, but rectal bleeding 
reoccurred in March 1988.  The veteran underwent a 
hemorrhoidectomy in January 1988.  

At an April 1993 VA general medical examination, the veteran 
reported that his hemorrhoids had stated about six months 
earlier and that he had some external tags.  He stated that 
he used Preparation H.  The report noted no significant 
abnormalities of the digestive system and the diagnosis was 
hemorrhoids by history, not prominent on examination.

At a March 1994 RO hearing, the veteran testified that he had 
a hemorrhoid on the left front of his rectum with some 
bleeding noted in that region after a firm bowel movement.  
He stated that he took stool softener and ate bran cereal 
daily to prevent hemorrhoid problems.

At a July 1998 rectum and anus VA examination, the veteran 
reported blood in tissue with wiping after bowel movement and 
there was some staining of underwear.  On examination, the 
lumen size was normal and there were no fissures in the 
rectal area.  A left lateral hemorrhoid with prolapse of 
mucosa was found.  The diagnosis was prolapsing hemorrhoids 
and the examiner indicated that the veteran might benefit 
from a band ligation or excision.

Diagnostic Code 7336 provides that for mild or moderate 
external or internal hemorrhoids, a noncompensable rating is 
warranted.  For large or thrombotic irreducible hemorrhoids, 
with excessive redundant tissue, evidencing frequent 
recurrences, a 10 percent rating is warranted.  Where there 
is persistent bleeding and with secondary anemia, or with 
fissures, a 20 percent rating is warranted.  38 C.F.R. § 
4.114, Diagnostic Code 7336 (2001).

In this veteran's case, a noncompensable rating has been 
assigned.  The evidence reflects that the veteran's service-
connected hemorrhoids are recurrent and symptomatic.  While 
the April 1993 VA examiner noted hemorrhoids by history, not 
prominent on examination.  A subsequent VA examination in 
July 1998 noted the veteran's complaints of occasional 
bleeding and that there was some staining of underwear.  The 
diagnosis was prolapsing hemorrhoids and the examiner 
indicated that the veteran might benefit from a band ligation 
or excision.  None of these examinations showed large or 
thrombotic irreducible hemorrhoids, with excessive redundant 
tissue, but it is apparent from these reports and the 
veteran's recent credible testimony that his service-
connected hemorrhoids are frequently symptomatic, to include 
occasional bleeding, which, in the Board's judgment, is 
analogous to frequent recurrences of large or thrombotic 
hemorrhoids, within the meaning of the applicable rating 
criteria.  Accordingly, an increased rating to 10 percent is 
warranted.  38 C.F.R. § 4.114, Code 7336.

While the veteran's hemorrhoids have been productive of 
bleeding, the bleeding is not shown to be persistent.  For 
example, there is no medical evidence of anemia secondary to 
rectal bleeding or secondary fissures.  For these reasons, 
the Board finds that the schedular criteria for a 20 percent 
rating have not been met.  38 C.F.R. § 4.114, Code 7336.  In 
the Board's judgment, a 10 percent rating more appropriately 
accounts for the veteran's symptomatology.  There is no 
evidence that the veteran's hemorrhoid disability has been 
more, or less, severe than the extent of disability 
contemplated in a 10 percent rating at any time during the 
period of this initial evaluation.  Fenderson, supra.

VI.  Conclusion

Finally, the Board finds that in this case, the disability 
picture is not so exceptional or unusual as to warrant a 
referral for an evaluation on an extraschedular basis.  For 
example, it has not been shown that the veteran's service-
connected disabilities have resulted in frequent 
hospitalizations or caused marked interference in his 
employment beyond that accounted for by the assigned rating.  
The Board is therefore not required to remand this matter to 
the RO for the procedural actions outlined in 38 C.F.R. 
§ 3.321(b)(1).  See Bagwell v. Brown, 9 Vet. App. 337 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Finally, the Board finds that the weight of the evidence 
establishes that the following disabilities are no more than 
30 percent (headaches), 20 percent (cervical spine), 10 
percent (lumbar spine and hiatal hernia with GER) disabling, 
respectively.  As the preponderance of the evidence is 
against these increased rating claims, the benefit-of-the-
doubt doctrine does not apply.  38 U.S.C.A. § 5107 (West 
Supp. 2001); Gilbert v. Derwinski, 1 Vet. App 49, 55-56 
(1990).



ORDER

An initial rating in excess of 30 percent for headaches is 
denied.

An initial rating in excess of 10 percent for residuals of a 
left medial meniscectomy with laxity is denied.

An initial rating of 10 percent for arthritis of the left 
knee is granted, subject to the rules and regulations 
governing the payment of VA monetary benefits.

An initial rating in excess of 20 percent for degenerative 
disc disease, C5-C6, is denied.

An initial rating in excess of 10 percent for degenerative 
disc disease, L4-L5 and L5-S1, is denied.

An initial rating in excess of 10 percent for a hiatal hernia 
with gastroesophageal reflex before November 2, 1998, is 
denied.

An initial 10 percent rating for a hiatal hernia with GER 
after November 1, 1998, is granted, subject to the rules and 
regulations governing the payment of VA monetary benefits.

An initial rating of 10 percent for service-connected 
hemorrhoids is granted, subject to the rules and regulations 
governing the payment of VA monetary benefits.



		
	BRUCE KANNEE
	Member, Board of Veterans' Appeals



 

